DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-10 are pending.

Election/Restrictions
Applicant’s election of Groups I, claims 1-4 and 10 in the reply filed on 04/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang (CN 105838267 A, See machine translation for citation).
Regarding claim 1, Jiang discloses a water-based adhesive comprising acrylic acid and acrylic esters (at least one unsaturated monomer) and soya fatty acid (at least one compound being at least one conjugated acid) as well as a dispersing agent (interpolymer dispersed) (Abstract).

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberge, “Emulsion-based pressure sensitive adhesives from conjugated linoleic acid/styrene/butyl acrylate terpolymers, International Journal of Adhesion & Adhesives, 2016, 70, 17-25.
Regarding claim 1, Roberge discloses free radical emulsion terpolymerization of conjugated linoleic acid (at least one compound from the group consisting of at least one conjugated acid), styrene and butyl acrylate (at least one unsaturated monomer) (Abstract).  Since the polymerization is emulsion polymerization, the terpolymer is dispersed within an aqueous medium.  Furthermore, the composition is used to make a pressure sensitive adhesive (Abstract).
Regarding claim 4, Roberge discloses the amount of the at least one compound is 0.16, 0.23, and 0.30 wt% (Tables 1 and 2).

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberge, “Emulsion-based pressure sensitive adhesives from conjugated linoleic acid/styrene/butyl acrylate terpolymers, International Journal of Adhesion & Adhesives, 2016, 70, 17-25.
Regarding claim 10, Roberge discloses free radical emulsion terpolymerization of conjugated linoleic acid (at least one compound from the group consisting of at least one conjugated acid), styrene and butyl acrylate (at least one unsaturated monomer) (Abstract).  Since the polymerization is emulsion polymerization, the terpolymer is dispersed within an aqueous medium.  Furthermore, the composition is used to make a pressure sensitive adhesive (Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over (GB 609750, referred to hereinafter as GB ‘750).
Regarding claim 1, GB ‘750 discloses interpolymers of styrene (at least one unsaturated monomer) with polyhydric alcoholic mixed esters (P1/L11-15).  Th polymeric mixed esters contains a proportion of conjugated triene drying oil fatty acid radicals in association with unsaturated fatty acid radicals of other types (P1/L29-35).  GB ‘750 discloses the polymerization may be conducted in an aqueous medium (P1/L79-94).  The composition may be used as an adhesive material (P10/L32-47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to prepare a water-based adhesive composition since GB ‘750 discloses both an aqueous medium and adhesive material.
Regarding claim 2, GB ‘750 discloses tung oil which is a fatty acid as shown in Example III. 
Regarding claim 3, GB ‘750 discloses polyhydric alcoholic mixed esters may be prepared from one or more of the groups of acids including tung oil (P1/L54-78).
	Regarding claim 4, GB’750 does not disclose wherein the at least one compound comprise from 0.01 to 5 percent by weight of the interpolymer.  As the homogeneity is variable that can be modified by adjusting said amount of the at least one compound as per the teachings of GB ‘750 (P1/L35-53), the precise amount of the compound would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, amount of the compound, and the motivation to do so would have been to obtain desired homogeneity (In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/325085 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a similar water-based adhesive composition comprising an interpolymer which includes at least one compound selected from the group consisting of at least one conjugated acid, at least one mono-ester of a conjugated acid, and mixtures thereof which anticipates the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-4, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-10 of copending Application No. 16/324834 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a method for making a similar water-based pressure sensitive adhesive composition wherein a polyol ester of conjugated acid is polymerized after the at least one unsaturated monomer which anticipates the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lander (US 9,469,797 B2) teaches a pressure sensitive adhesive composition wherein a macromonomer is prepared from a bio-based monomer (Abstract).
Even (US 2008/0281005 A1) teaches pressure sensitive adhesive [0003, 0006].  The polymer used to prepare the adhesive includes ammonium and metal salts of unsaturated C6 to C30 organic acids [0028].
Heiskanen (WO 2007/101909 A1) discloses an adhesive comprising an acrylate-modified natural fatty acid based hybrid polymer (Abstract).  The hybrid polymer comprises conjugated natural fatty acid or natural fatty acid esters (P5/L3-10).  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767